Case 9:17-cv-81261-WPD Document 298 Entered on FLSD Docket 10/25/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 17-81261-CIV-DIMITROULEAS
   ALL TAG CORP.,

          Plaintiff,
   vs.

   CHECKPOINT SYSTEMS, INC.,

         Defendant.
   _____________________________________/

     ORDER GRANTING IN PART MOTION FOR LEAVE TO EXCEED PAGE LIMITS

          THIS CAUSE is before the Court upon Plaintiff All-Tag’s Expedited Motion for

   Additional Pages for Statement of Facts for its Opposition to Motions for Summary Judgment

   (the “Motion”) [DE 297], filed herein on October 22, 2019. The Court has carefully considered

   the Motion and is otherwise fully advised in the premises.

          Plaintiff requests an additional 20 pages for their Responses to Defendant Checkpoint’s

   Statements of Material Facts, for a total of 30 pages.

          Accordingly, it is ORDERED and ADJUDGED as that the Motion [DE 297] is hereby

   GRANTED IN PART; Plaintiff may have up to 20 pages total for its Responses to Defendant’s

   Statements of Material Facts [DE 294-1, 292-1].

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

   23rd day of October, 2019.




   Copies furnished to:
   Counsel of Record
